Title: To Thomas Jefferson from James Monroe, 27 February 1808
From: Monroe, James
To: Jefferson, Thomas


                  
                     My Dear Sir 
                     
                     Richmond Feby 27 1808.
                  
                  My great anxiety to forward to you the account and receit for the sum which I paid for your mathematical instruments at London, when I should acknowledge your kind letter of the 18th, prevented my answering it sooner. To obtain them I was forced to ransack all my papers, which required much time, & in truth I did not succeed in finding them till this morning. I have now the pleasure to inclose you those papers, by which it appears, that the sum which I paid amounted to £34.10. I had sent the box to Mr Jefferson the day before I recd. your letter, having been so much engaged in other business that I had not been able to attend to it before. To the receit of the sum paid I have no objection, tho I well know that I am indebted to you an equal if not a greater amount. I shall be able to satisfy you of this fact hereafter–when we meet. In the mean time as you desire it, I will with pleasure receive that sum & leave other matters of account to rest as they are.
                  I can assure you that no occurrences of my whole life ever gave me so much concern as some which took place during my absence abroad, proceeding from the present administration. I allude more especially to the mission of Mr. Pinkney with all the circumstances connected with that measure, and the manner in which the treaty which he and I formed, which was in fact little more than a project, was received. I do not wish to dwell on those subjects. I resolved that they should not form any motive of my publick or private conduct, and I proceeded to execute my publick duty in the same manner, and to support and advance to the utmost of my power your political & personal fame, as if they had not occurr’d. The latter–object has been felt through life by me scarcely as a secondary one, for from the high respect which I have entertained for your publick services, talents & virtues I have seen the national interest, and your advancement and fame so intimately connected, as to constitute essentially the same cause. Besides I have never forgotten the proofs of kindness & friendship which I received from you in early life.
                  When I returnd to the UStates I found that heavy censure had fall’n on me in the publick opinion, as I had before much reason to believe was the case, in consequence of my having signed the British treaty. And when I returned here from Washington, I was assured that that circumstance was wielded against me with great effect in relation to a particular object; that it was relied on to impeach my character in the most delicate points. Conscious that I had served my country & the administration in the several trusts confided to me abroad, with the utmost integrity, industry & zeal; that in some cases I had render’d useful service; that in all I had done the most that could be done under existing circumstances; that my private fortune had been essentially injured by those employments, it was impossible for me to be insensible to the effect produc’d by those attacks. They have injurd & continue to injure me every day in the publick estimation. I trust however that means may be found to do me justice, without the slightest injury to you. Be that as it may, you may be assured that I shall never cease to take a deep interest in your political fame & personal happiness.
                  I informed Mr Madison when I was at Washington that I should write him a letter in reply to his of May 20th. 1807. on the subject of the treaty to answer some of his objections to it, and place in a just light the conduct of the American Commissrs in that transaction. I informed him also that as I wished to couch that letter in the most amicable terms, if he shod. find any passage in it, which failed in that respect, I shod. be happy to alter it, having in mind only a fair vindication of my conduct. I have almost concluded the letter & shall forward it in the course of the next week, the early part of it if possible. my private concerns have subjected me to much interruption, or I shod. have finished it sooner.
                  In regard to the approaching election I have been and shall continue to be an inactive spectator of the mov’ment. Should the nation be disposed to call any citizen to that station it would be his duty to accept it. On that ground I rest. I have done nothing to draw the attention of any one to me in reference to it, nor shall I in future. No one better knows than I do the merit of Mr Madison, and I can declare that should he be elected he will have my best wishes for the success of his administration, as well on account of the great interest which I take in what concerns his welfare as in that of my country. His success will give me no personal mortification. It will not lessen my friendship for him which is sincere & strong. I am with the highest respect and with great sincerity your friend and servant
                  
                     Jas. Monroe 
                     
                  
               